Order, Supreme Court, New York County (Ira Gammerman, J.), entered September 20, 2002, which, to the extent appealed from, granted plaintiff Chase Manhattan Bank’s motion to dismiss insofar as to dismiss defendant General Star International Indemnity’s counterclaims for fraud and aiding and abetting fraud, and breach of fiduciary duty and aiding and abetting such breach, unanimously affirmed, with costs.
The disclaimer provision in defendant-appellant’s policy is the same as the one we have already held effective to bar the same tort claims against another party in this action and similar to one held to preclude like claims in a related action (see Chase Manhattan Bank v AXA Reins., 294 AD2d 245 [2002], lv denied 98 NY2d 612 [2002]; Chase Manhattan Bank v New Hampshire Ins. Co., 304 AD2d 423 [2003], lv denied 100 NY2d 509 [2003]). The motion court correctly determined that aider *614and abettor liability was not viable absent liability for the substantive torts claimed.
We have considered appellant’s other contentions and find them unavailing. Concur — Andrias, J.P., Ellerin, Williams, Lerner and Gonzalez, JJ.